Citation Nr: 1621687	
Decision Date: 05/31/16    Archive Date: 06/08/16

DOCKET NO.  09-07 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial compensable disability rating for bilateral hearing loss.

2.  Entitlement to an initial disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to an initial disability rating in excess of 20 percent for type II diabetes mellitus (DMII) with erectile dysfunction.

4.  Entitlement to an initial disability rating in excess of 20 percent for peripheral neuropathy of the left upper extremity.

5.  Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.

6.  Entitlement to an initial disability rating in excess of 10 percent for ischemic heart disease (IHD), status post percutaneous coronary intervention (PCI).  

7.  Entitlement to an initial compensable disability rating for multiple lower extremity scars, status post shrapnel wounds. 

8.  Entitlement to an effective date earlier than June 27, 2013, for the award of service connection for PTSD.

9.  Entitlement to an effective date earlier than September 15, 2011, for the award of service connection for DMII with erectile dysfunction.

10.  Entitlement to an effective date earlier than September 15, 2011, for the award of service connection for peripheral neuropathy of the left upper extremity.

11.  Entitlement to an effective date earlier than September 15, 2011, for the award of service connection for peripheral neuropathy of the right lower extremity.

12.  Entitlement to an effective date earlier than June 27, 2013, for the award of service connection for IHD, status post PCI.  

13.  Entitlement to an effective date earlier than June 27, 2013, for the award of service connection multiple lower extremity scars, status post shrapnel wounds.  

14.  Entitlement to service connection for hypertension.

15.  Entitlement to service connection for peripheral neuropathy of the right upper extremity.

16.  Entitlement to service connection for peripheral neuropathy of the left lower extremity.

17.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability.



REPRESENTATION

Veteran represented by:	Chisholm, Chisholm, and Kilpatrick


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to December 1969, including service in the Republic of Vietnam.  His awards and decorations include the Purple Heart Medal.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from July 2007 and February 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In September 2010, the Veteran testified at a hearing with respect to the increased rating claim for bilateral hearing loss before a Veterans Law Judge that is now retired from the Board.  In April 2014, he testified at a new hearing with respect to same issue before the undersigned.  Hearing transcripts are of record.

The Board remanded the Veteran's claim for an initial compensable rating for bilateral hearing loss in January 2011 and April 2014.  In April 2015, the Board denied the claim.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2015, the Court granted a Joint Motion for Remand submitted by the parties, which directed that the April 2015 be remanded to the Board to address whether clarification of a July 24, 2013 VA audiology consultation note is necessary in order to rate the hearing loss disability.  

During the course of the appeal, the Veteran filed a formal TDIU, contending that he is unable to work, at least in part, due to bilateral hearing loss.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board has jurisdiction to consider entitlement to a TDIU in this instance; thus the issue has been added for current appellate consideration.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377, 382 (1994).  

The issues of entitlement to higher initial ratings for bilateral hearing loss, PTSD, DMII, peripheral neuropathy of the left upper and right lower extremities, IHD status post PCI, and multiple lower extremity scars; entitlement to earlier effective dates for the award of service connection for PTSD, DMII, peripheral neuropathy of the left upper and right lower extremities, IHD status post PCI, and multiple lower extremity scars; entitlement to service connection for hypertension and peripheral neuropathy of the right upper and left lower extremities; and entitlement to a TDIU prior to June 27, 2013, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

The Veteran's service-connected disabilities have prevented him from engaging in substantially gainful employment since at least June 27, 2013.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU are met as of June 27, 2013.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.340, 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

A TDIU may be assigned where the schedular rating is less than total if it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of 1) a single service-connected disability ratable at 60 percent or more, or 2) as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2015).  

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

In the instant appeal, as 70 percent disabling rating has been in effect for PTSD since June 27, 2013, thus the rating requirements for TDIU on a schedular basis are satisfied as of that date.

In his December 2015 TDIU claim, the Veteran reported that he last worked in July 2012, and that he last worked as a warehouse supervisor for a state correctional institution.  He reported having completed four years of high school, but that he did not have any special education or training.  He reported in an addendum statement that he sometimes would get into confrontations and arguments with inmates due to his PTSD.  He also reported that service-connected bilateral hearing loss had increased in severity, causing difficulty with conversing with others, and that he has had a hard time standing and ambulating due to his leg and knee disabilities.  
The record contains the report of a January 2015 PTSD examination, wherein the examiner noted that PTSD disturbance caused the Veteran clinically significant distress or impairment in social, occupational, or other important areas of functioning.  

In support of the TDIU claim, the Veteran provided a detailed March 2016 report from Robin D. Giese, a Certified Rehabilitation Counselor (CRC), detailing the current severity of all of his service-connected disabilities.  The counselor provided his opinion as a vocational expert that the Veteran's service-connected disabilities more likely than not have prevented him from securing and following substantially gainful employment, to include sedentary employment, since July 2012, when he could no longer perform material duties required in his job and was forced to stop working.  

In providing this opinion, the counselor noted the severity of the Veteran's service-connected disabilities, per the medical records and interview with the Veteran, and described that the upper left and lower right extremity pain, weakness, and fatigue impacted his ability to sustain production pace requirements; and that bilateral hearing loss caused safety concerns as he could not hear alarms for the forklift emergency break, and often misunderstood instructions because he could not hear them clearly.  Additionally, the counselor noted that the Veteran's PTSD symptoms of anxiety, paranoia, war-time nightmares, daytime intrusive thoughts, interrupted and non-restful sleep, lack of focus and concentration, irritability, anger, depression and moodiness impacted his ability to sustain production demands or to be reliable in the work place.  He often would get easily frustrated supervising inmates and would need to retreat to his office to isolate himself and calm done.  The symptoms would also impact his ability to work alongside coworkers without any conflict.  

The counselor additionally cited to a November 2005 medical examiner opinion of record noting that due to service-connected shell fragment wounds, the Veteran symptoms of spasms, pain, and numbness prevented him from being able to sit in one position for a prolonged period of time.  The counselor also noted that the Veteran could not stand for more than 30 minutes.  The counselor additionally noted the Veteran's limitation with left upper extremity use.  

The Board finds the counselor's opinion to be fully informed, well-reasoned, and fully articulated.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The counselor demonstrated a detailed knowledge of the history and current state of the Veteran's service-connected disabilities.  Moreover, the counselor's opinion reflected consideration of not only the Veteran's medical records, but statements made by the Veteran during a clinical interview.  

Considering the medical evidence, include the counselor's detailed opinion, the Board finds that the evidence supports a finding that the Veteran has met the criteria for a TDIU since at least June 27, 2013.


ORDER

Entitlement to a TDIU is granted effective June 27, 2013.


REMAND

The record contains a July 2013 VA audiological evaluation, indicating that audiometric testing was performed at that time.  While the audiologist indicated that puretone testing results indicated "mild moderate severe profound [sensorineural hearing loss] bilaterally," and that "[w]ord recognition scores were good in both ears," the audiometric testing results were not recorded in the evaluation report, and are not otherwise of record.  Remand is required to obtain the July 2013 VA audiometric and word recognition testing results.  See 38 C.F.R. § 3.159 (2015).

Inasmuch as the Veteran indicated in a December 2015 statement that his bilateral hearing has been a lot worse, more than four years following his last VA examination, a new VA audiological examination is warranted on remand.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

With respect to the claim for a TDIU prior to June 27, 2013, the Veteran does not meet the schedular criteria for a TDIU prior to that date and the Board cannot consider entitlement to TDIU on an extraschedular basis in the first instance.  See 38 C.F.R. § 4.16(b).  Moreover, the TDIU is inextricably intertwined with the higher rating, earlier effective date, and service connection claims remanded herein.  See Begin v. Derwinski, 3 Vet. App. 257, 258 (1992); Harris v. Derwinski, 1 Vet. App 180, 183 (1991). 

Finally, in January 2016, the Veteran submitted a timely notice of disagreement with respect to the higher initial disability rating and earlier effective date claims for PTSD, DMII, peripheral neuropathy of the left upper and right lower extremities, IHD status post PCI, and multiple lower extremity scars; and service connection claims for hypertension and peripheral neuropathy of the right upper and left lower extremities that were decided in the February 2015 rating decision.  Before the Board can consider those claims on appeal, however, it is required to remand them for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the appeal is REMANDED for the following action:

1.  Obtain complete audiometric and word recognition testing results from the Veteran's July 2013 VA audiological evaluation.  If such report is unavailable, this must be specifically stated in the claims file.

2.  Then, schedule the Veteran for a new VA audiological examination to assess the current severity of his hearing loss disability.  

The examiner should comment on the effects of the Veteran's hearing loss on occupational functioning and daily activities.

3.  Issue a statement of the case with respect to the issues of entitlement to higher initial disability ratings and earlier effective dates for PTSD, DMII, peripheral neuropathy of the left upper and right lower extremities, IHD status post PCI, and multiple lower extremity scars; and entitlement to service connection for hypertension and peripheral neuropathy of the right upper and left lower extremities.  These issues should not be certified or returned to the Board unless a timely substantive appeal is submitted.

4.  Adjudicate the claim of entitlement to a TDIU.  If, after final AOJ adjudication of the Veteran's remaining remanded claims, the Veteran still does not meet the percentage requirements for TDIU for the period prior to June 27, 2013, refer the issue to VA's Director of C&P for adjudication in accordance with 38 C.F.R. § 4.16(b).  

5.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return the appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


